DETAILED ACTION

This office action is in response to the remarks and amendments filed on 3/9/01.  Claims 2 and 4-7 are pending.  Claims 2 and 4-7 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Interpretation

As discussed below in the response to arguments section, Applicant’s limitation of “an element fixed on the first and second tubular profiles to form a seat,“ recited in claim 7, has been interpreted as a single structure, shown as #11 in the figures, and therefore neither a drawing objection nor an indefiniteness rejection under 35 USC 112(b) are warranted in this situation.
Additionally, Applicant’s specification uses different terminology for some structures than are recited in the claim language.  For example, in claim 7 Applicant recites “two adjoining tubular profiles, a first tubular profile and a second tubular profile”.  While the specification defines structure #3 to be “first tubular profile,” and 7 to be “second tubular profile”, this claim language (in view of the specification and drawings as a whole as well as the claim language itself) is interpreted to be referring to structures #3 and 4 (best seen in Applicant’s Fig. 5), and not referring to structures #3 and 7.  Applicant later recites “further tubular profiles” that are interpreted to be #’s 7 and 8, defined in the specification as “second tubular profiles.”  In accordance with MPEP §2111.01(IV)(A), an Applicant is entitled to be their own lexicographer.  Additionally, one of ordinary skill would have been able to understand the meaning of the terms 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected.  The claim recites the limitation "the support member" however there is no prior recitation of “a support member.”  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the support member” is interpreted as referring back to “a support surface” in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,340,540 to Lange in view of US Patent 3,004,267 to Pesola and US Patent 6,286,531 to Joo-Tai.
Claim 7.  A device for airing out blankets and the like consisting of a crosspiece (Lange, Fig. 1, #11), connectable to a bed structure (Lange does not disclose that the apparatus can be used with a bed, however, Pesola teaches a similar apparatus, which is intended to be attached to a bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the apparatus of Lange in order to have a user’s clothing easily accessible from the bed and because doing so is known in the prior art as taught by Pesola; furthermore one of ordinary skill would have known the motivation provided by Pesola column 1, lines 9-13, which teaches that attaching to a bed is desireable “for the purpose of holding the bed-clothing or other articles at the food or side of the bed, in out-of-the-way position, while the bed is occupied or for the purpose of holding the bed-clothing while the bed is being mad up, etc.”), having at least two adjoining tubular profiles (Lange, Fig. 1, #’s 30 and 37), a first tubular profile and a second tubular profile (Lange, Fig. 1, #’s 30 are attached at the bottom to crosspiece #11) each connected at one end and pivoting about an axis perpendicular to the crosspiece (Lange, tubes #’s 30 rotate about #34 seen in Fig. 4), a spring element (Lange, Fig. 4, #45 teaches a spring) consisting of an elastic cord or thread being placed in each of the first and second tubular profiles, the spring element of each first and second tubular profile extending through and fixed to further tubular profiles and connecting the further tubular Joo-Tai
Claim 2.  The device for airing out blankets and the like as claimed in claim 7, wherein the crosspiece or the support surface for the blanket are connected with two side walls thereby forming an assembly with thecrosspiece and the support surface (Lange, Fig. 3 teaches upper and lower members #11 and #13, which are C-channel members, and hence have side walls).
Claim 4. The device for airing out blankets and the like as claimed in claim  7, wherein a stop member is placed at least in the crosspiece or the support surface (Lange, Fig. 4, bracket #33 is considered to be a stop member in that it stops tube member #30 from rotating more than 90 degrees, and #30 is located within the C-channel “crosspiece”, #11 of Lange).
Claim 5.  The device for airing out blankets and the like as claimed in claim 7, wherein the first, second and further tubular profiles are pivotally connected with the crosspiece and the 
Claim 6.  The device for airing out blankets and the like as claimed in claim 5, wherein a stop member is placed at either end of the crosspiece anda stop member is placed at either end of the support member





Response to Applicant's remarks and amendments


Regarding prior objections to the drawings, Applicant argues on page 4 of remarks that the drawing objection is improper because #11 is found in the drawings and additionally because claim 1 has been cancelled and rewritten as claim 7 with different wording.  In view of Applicant’s disclosure and additional remarks, it is understood that “an element fixed on the first and second tubular profiles to form a seat“ (defined in paragraph [0058] as “11 element/seat”) is intended to be a single structure rather than two separate structures.  Therefore this limitation is interpreted as referring to a single structure (“an element fixed …to form a seat” shown in the figures as #11) and not as two separate structures, and the drawing objections have been withdrawn.
Regarding rejections under 35 USC 112(b), Applicant has amended the claim language and the rejections have been withdrawn.  A new rejection of claim 6 has been entered as necessitated by Applicant’s amendments.
With respect to independent claim 1, Applicant argues on page 5-6 of Applicant’s remarks that the combination of cited references generally does not teach these limitations as rewritten in new claim 7.  Examiner respectfully disagrees; see rejection above.  Applicant additionally argues that there is not sufficient motivation to combine the cited teachings.  Examiner respectfully disagrees.  As noted in the above rejections, it would have been obvious to attach the apparatus of Lange to a bed, in view of Pesola which teaches a similar apparatus that is attached to a bed “for the purpose of holding the bed-clothing or other articles at the food or side of the bed, in out-of-the-way position, while the bed is occupied or for the purpose of holding the bed-clothing while the bed is being mad up, etc.”  With respect to the teachings of Joo-Tai, replacing the spring of Lange with an elastic cord as taught by Joo-Tai would have been a simple substitution of parts, as discussed in the rejection above.
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673